NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR SAUL VELAZQUEZ-PRADO,                     No.    14-72157

                Petitioner,                     Agency No. A205-464-594

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Oscar Saul Velazquez-Prado, a native and citizen of Mexico, petitions for

review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      The BIA did not err in finding that Velazquez-Prado failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1228-29 (9th Cir. 2016). Thus, we deny the petition as to his withholding of

removal claim.

      Further, substantial evidence supports the BIA’s denial of Velazquez-

Prado’s CAT claim because he did not establish it is more likely than not he would

be tortured by the Mexican government, or with its consent or acquiescence. See

Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         2                                    14-72157